Citation Nr: 9906554	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1988 to 
March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection a skin 
disorder.  The veteran testified at a personal hearing in 
April 1995 and in an August 1995 decision, the hearing 
officer confirmed the denial of service connection for a skin 
disorder.  

In November 1997, the Board remanded the matter for 
additional development.  The requested development has not 
been satisfactorily accomplished; hence, another remand is 
necessary.  


REMAND

Service medical records demonstrate that the veteran was 
treated in April 1992 for poison ivy.  Prednisone and 
Benadryl were prescribed.  

On VA dermatological examination in April 1994, the veteran 
gave a history of multiple areas of skin lesions associated 
with itching which started a few days ago.  He reported that 
he had similar episodes while he was in service.  Examination 
revealed multiple skin lesions, slightly raised and red in 
color, with itching in both upper and lower extremities.  
There were no associated nervous manifestations.  Allergic 
dermatitis due to exposure to poison ivy was diagnosed.  

In the November 1997 remand, the Board requested that the 
veteran be scheduled for a dermatological examination to 
determine whether his current skin disorder was related to 
the poison ivy he contracted in service.  In particular, it 
was noted that the veteran's file should be reviewed by the 
examiner before he rendered an opinion.  

The veteran was examined in January 1998 and the examiner 
noted that the medical record were not available for review.  
He also noted that he was provided a form for scarring.  
Atopic dermatitis and tinea cruris were diagnosed.  No 
opinion as to the relationship between the current disorder 
and the condition in service was offered.  In a subsequent 
examination in March 1998 (by the same examiner), he provided 
commentary regarding scars on the veteran's body.  In an 
August 1998 letter, the examiner again noted that the 
veteran's medical records were not available to him for 
review in conjunction with the January 1998 examination.  
Therefore, he was not aware that any comment needed to be 
made regarding residual poison ivy.  He opined that he saw no 
signs of residual poison ivy or other chronic skin disease.  
It remains unclear as to whether he reviewed the veteran's 
claim folder.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Court or the Board confers on a veteran 
(or claimant) the right to compliance with the remand orders, 
as a matter of law, and the Secretary of Veterans Affairs has 
a concomitant duty to ensure compliance with the terms of a 
remand.  Since the previous remand specifically requested 
that the veteran's records be reviewed in conjunction with 
the examination, the case must be returned for such 
compliance.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
schedule him for another VA 
dermatological examination to determine 
whether he has any residual disability 
from his exposure to poison ivy in 
service or whether it was an acute 
seasonal or allergic manifestation that 
healed without residuals.  The examiner 
should refer to the previous remand and 
provide the requested information.  The 
claims folder should be reviewed by the 
examiner in conjunction with the 
examination and a rationale for all 
opinions expressed should be provided.  



2.  Thereafter, the RO should 
readjudicate the claim of service 
connection for a skin disorder.  If the 
claim remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

